Citation Nr: 0611686	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  04-29 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for depression.

2.  Entitlement to service connection for psychiatric 
disability other than depression.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active naval service from November 1976 to 
June 1987.  He also apparently had unverified service in the 
Army National Guard from January 1975 to February 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  Jurisdiction over the case was transferred to 
the Hartford, Connecticut RO in June 2005.

In February 2005, the Board remanded this matter in order to 
afford the veteran an opportunity to testify before the 
Board.  In September 2005, the veteran and his spouse, 
accompanied by the veteran's representative, testified in a 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this proceeding has been associated with the 
veteran's claims files.  Additional evidence was received 
from the veteran's representative later in September 2005, 
along with a waiver of the veteran's right to initial RO 
consideration of that evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDING OF FACT

A psychiatric disorder other than depression, to include 
schizoaffective disorder, did not originate in service or 
within one year of discharge from service, and is not 
otherwise etiologically related to an in-service disease or 
injury.


CONCLUSION OF LAW

A psychiatric disorder other than depression, to include 
schizoaffective disorder, was not incurred in or aggravated 
by active service, nor may any such disorder be presumed to 
have been incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

Here, the RO, in a letter dated in October 2003, provided the 
veteran with the notice required under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).  Specifically, the veteran was 
furnished notice of the types of evidence needed in order to 
substantiate his claim for service connection, as well as the 
types of evidence VA would assist him in obtaining.  The 
veteran was also informed that he should send information or 
evidence relevant to his claim to VA.  

In addition, the veteran and his representative were provided 
with a copy of the January 2004 rating decision and the July 
2004 statement of the case.  These documents provided notice 
of the law and governing regulations, as well as the reasons 
for the determination made regarding the claim.  By way of 
these documents and the letters sent to the veteran by the 
RO, the veteran was also specifically informed of the 
cumulative evidence previously provided to VA, or obtained by 
VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506, slip op. at 14 (U.S. 
Vet. App. Mar. 3, 2006).  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard, supra.  In 
this regard, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  
Specifically, the information and evidence associated with 
the claims files consists of the veteran's service medical 
records, private and VA medical treatment records, records in 
connection with the veteran's award of Social Security 
Administration disability benefits, a VA examination, the 
testimony of the veteran and his spouse before the Board, and 
statements submitted by the veteran and his representative in 
support of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist.  Further 
development and expending of VA's resources is not warranted 
and adjudication of his claim on appeal poses no risk of 
prejudice to the veteran.  See 38 U.S.C.A. § 5103A; see also, 
Bernard, supra.


II.  Entitlement to service connection for psychiatric 
disability other than depression.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases, 
including schizophrenia, a presumption of service incurrence 
arises if the disease is manifested to a degree of 10 percent 
within a year following discharge from service.  38 C.F.R. 
§ 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

The evidence in this case consists of the veteran's service 
medical records, post service medical and treatment records, 
records in connection with the veteran's award of Social 
Security Administration disability benefits, a VA examination 
in connection with his claim, testimony of the veteran and 
his spouse before the Board, and statements of the veteran 
and his representative in support of his claim.  

The veteran's service medical records indicate that he was 
treated in service for alcohol dependence.  The veteran was 
also noted to have anorexia before service and that he had 
difficulty gaining weight.  A note dated in 1978 indicated 
that it was unlikely that there was any type of depression or 
anxiety.  An examination report dated in 1985 indicated 
alcoholism plus borderline intellectual functioning.  In July 
1986, the veteran was noted to have marital difficulty, 
alcoholism in remission and a mixed personality disorder.  
His discharge examination dated in May 1987 indicated normal 
psychiatric examination.  In his medical history dated the 
same month, the veteran indicated no depression or excessive 
worry or nervous trouble of any sort.  

After service, the earliest record of treatment for 
psychiatric problems was in 1993.  Since that time the 
veteran has been seen and treated for various psychiatric 
disorders, including schizoaffective disorder, depressive 
type, alcohol abuse in remission, major depressive disorder 
with psychotic features, and antisocial traits.  Absent from 
the post-service medical records, however, is a medical 
opinion relating the veteran's current psychiatric conditions 
to his military service.  

In June 2004, the veteran was afforded a VA examination in 
connection with his claim.  His medical history was reviewed 
by the examiner.  After examination, the veteran was 
diagnosed with schizoaffective disorder; no other psychiatric 
disorder was diagnosed.  Regarding the question of nexus to 
service, the examiner indicated that "I would state that 
schizo-affective disorder is a different diagnosis from 
anorexia or alcoholism or mixed personality disorder or 
borderline intellectual functioning.  I would conclude that 
it is not at least as likely as not that his current schizo-
affective disorder had its onset in the military service."

In light of the foregoing, the Board finds that the evidence 
of record is against a finding that a psychiatric disorder 
other than depression, to include schizoaffective disorder, 
is related to a disease or injury in service.  Here, the 
Board notes that the VA examiner who evaluated the veteran in 
connection with his claim did not find such a connection.  
And there is no evidence in the record to indicate otherwise.

While the veteran may feel that his condition is related to 
service, as a lay person he is not competent to establish a 
medical diagnosis or show a medical etiology; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The Board notes that the veteran has been diagnosed with a 
personality disorder and may have borderline intellectual 
functioning.  Personality disorders and mental deficiencies 
as such are not considered diseases or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303(c) (2005).  Beno v. 
Principi, 3 Vet. App. 439, 441 (1992).

In sum, there is no competent evidence of record linking any 
current psychiatric disorder to service, and the only medical 
opinion addressing the etiology of psychiatric disability in 
this case is against the claim.  As the preponderance of the 
evidence is therefore against the claim, the Board concludes 
that the claim for service connection for a psychiatric 
disability other than depression, to include schizoaffective 
disorder, is denied.  Gilbert, supra.  


ORDER

Service connection for psychiatric disability other than 
depression, to include schizoaffective disorder, is denied.


REMAND

The veteran contends that new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for depression.

The Board first points out that VA did not, in the July 2004 
statement of the case, provide the veteran with the text of 
38 C.F.R. § 3.156(a) (pertaining to the definition of new and 
material evidence).  See 38 C.F.R. § 19.29(b) (2005).  

The Board next observes that while an October 2003 
correspondence from the RO discussed new and material 
evidence requirements in general, the notice did not address 
the basis for the prior final denial of his claim for service 
connection for depression.  Nor did the January 2004 rating 
decision or July 2004 statement of the case.  In Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. Mar. 31, 2006), the 
Court held that in a claim to reopen a previously denied 
claim for service connection, 38 U.S.C.A. § 5103(a) requires 
that VA issue a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  In light of Kent, the 
Board finds that the October 2003 notice letter did not 
provide the veteran with adequate 38 U.S.C.A. § 5103(a) 
notice as to the new and material evidence claim.

The Board notes in passing that the Court in Kent noted that 
VA could determine the basis for the denial in the prior 
decision from the face of that decision.  In the instant case 
it appears that the unappealed September 2001 rating decision 
denied the claim on the basis that there was no evidence of 
depression in service or within any presumptive period 
following service (mistakenly identified then by the RO as 
two years), and no evidence linking his current disorder to 
service.

The Board recognizes that the RO, in the July 2004 statement 
of the case, essentially determined that new and material 
evidence had been presented to reopen the veteran's claim.  
The Board points out, however, that the question of whether 
new and material evidence has been received remains for the 
Board's consideration because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

In light of the above, the Board finds that further 
procedural action is required prior to adjudication of the 
claim remaining on appeal.  Accordingly, this case is 
REMANDED to the RO for the following actions:

1.  The  RO should send the veteran a 
letter that complies with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter must explain, in the context of a 
claim to reopen, what evidence is 
necessary to substantiate that element or 
elements required to establish service 
connection that were found insufficient 
in the previous denial of service 
connection for depression.  Kent.  The 
letter must specifically inform the 
veteran which portion of the evidence is 
to be provided by the claimant, which 
part, if any, the  RO will attempt to 
obtain on his behalf, and a request that 
the veteran provide any evidence in his 
possession that pertains to his claim.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all VA health care 
providers who may possess additional 
records pertinent to his claim.  With 
respect to any VA health care provider 
identified, the RO should attempt to 
obtain and associate with the claims 
files any medical records from those 
sources which have not been secured 
previously.  If the RO is unsuccessful in 
obtaining any such medical records 
identified by the veteran, it must inform 
the appellant and his representative of 
this, and ask them to provide a copy of 
the outstanding medical records.

3.  Thereafter, the RO must review the 
claims folders and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.

4.  The RO should then prepare a new 
rating decision and readjudicate the 
issue remaining on appeal.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
must issue a supplemental statement of 
the case, which should include the text 
of 38 C.F.R. § 3.156(a), and provide the 
appellant and his representative with an 
opportunity to respond.   The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


